

115 HR 2307 IH: Protecting Access to Lifesaving Screenings Act (PALS Act) of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2307IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Ms. Wasserman Schultz (for herself and Mrs. Brooks of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to protect coverage for screening mammography, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Access to Lifesaving Screenings Act (PALS Act) of 2017. 2.Protecting coverage for screening mammography (a)In GeneralEffective during the period beginning on the date of the enactment of this Act and ending January 1, 2020, any provision of law that refers (including through cross-reference to another provision of law) to the current recommendations of the United States Preventive Services Task Force with respect to breast cancer screening mammography shall be administered as if—
 (1)such reference to such current recommendations were a reference to the recommendations of such Task Force with respect to breast cancer screening mammography last issued before 2009; and
 (2)such recommendations last issued before 2009 applied to any screening mammography modality under section 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)).
 (b)Continuing medicare coverage without coinsuranceSection 1833(a)(1)(Y) of the Social Security Act (42 U.S.C. 1395l(a)(1)(Y)) is amended by inserting after in the case of such services described in subparagraph (A) the following: (other than screening mammography).
 (c)Maintaining frequency of medicare coverageSection 1834(c)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1395m(c)(2)(B)(ii)) is amended by inserting before the period at the end the following: , except that in the case of a woman over 39 years of age, such revision may not decrease such frequency.
 (d)Clarifying the definition of screening mammographySection 1861(jj) of the Social Security Act (42 U.S.C. 1395x(jj)) is amended by inserting , including any digital modality of such a procedure, after radiologic procedure. (e)Application to services furnished through Department of Veterans AffairsSection 7322(b) of title 38, United States Code, is amended to read as follows:
				
 (b)The policy developed under subsection (a), and any other policy of the Department of Veterans Affairs relating to mammography screening, shall—
 (1)specify standards of mammography screening that ensure that the frequency of such screenings is not less than the frequency of such screenings provided pursuant to section 2(a) of the Protecting Access to Lifesaving Screenings Act (PALS Act) of 2017;
 (2)provide recommendations, consistent with paragraph (1), with respect to screening, and the frequency of screening, for veterans, without regard to age, who have clinical symptoms, risk factors, or family history of breast cancer; and
 (3)provide for clinician discretion in individual cases.. 